IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,689-01


                           EX PARTE JUAN LOPEZ, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR07002140-E(1) IN THE 148TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of manslaughter and sentenced to forty-seven years’ imprisonment.

The Thirteenth Court of Appeals affirmed his conviction. Lopez v. State, No. 13-08-00300-CR (Tex.

App. — Corpus Christi - Edinburg May 27, 2010) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On March 3, 2021, this Court denied relief in this case without written order on the findings

of the trial court and on this Court’s own independent review of the record. The trial court’s findings

of fact and conclusions of law, entered on September 1, 2020, were not necessary to the disposition

of the issues raised in the application, but were supported by the record.
                                                                                                     2

       On April 7, 2021, this Court received a supplemental filing which included an order from the

trial court withdrawing its September 1, 2020, findings of fact and conclusions of law. The order

indicates that the current judge of the 148th District Court of Nueces County signed those findings

of fact and conclusions of law in error, because that judge had previously participated in the original

prosecution of the case in his former position as District Attorney for Nueces County. The trial court

sua sponte recused itself from the case on March 9, 2021.

       Because this Court’s previous disposition of this case included a reference to the trial court’s

findings of fact and conclusions of law, this Court now withdraws that previous disposition. Based

solely on this Court’s independent review of the entire record, relief is denied.



Filed: April 28, 2021
Do not publish